Citation Nr: 0311981	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to restoration of a 40 percent rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran retired from service in May 1988, after having 
served on active duty with the United States Army for a 
period in excess of 20 years.  The veteran was awarded the 
Combat Infantryman's Badge. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In July 1999, the Board issued a decision which denied an 
initial evaluation in excess of 30 percent for the service-
connected PTSD and denied restoration of a 40 percent rating 
for service-connected hypertension.  The veteran appealed the 
July 1999 decision, and in April 2001, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the case. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty to 
notify a claimant of any information and evidence necessary 
to substantiate and complete a claim for VA benefits, as well 
as the development responsibilities of the claimant and of 
the VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West 2002).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment but not yet 
final as of that date. 

A review of the claims file reflects that pursuant to the 
Board's request for additional development in February 2002, 
private treatment reports, dating from March to July 1995, 
submitted by C.Y., III, M.D., W. G., M.D., and R. K., M.D. 
were received by the Board in July 2002.  In addition, the 
Board also received VA outpatient reports, submitted by the 
VA Medical Center in Louisville, Kentucky, dating from 1993 
to 1998.  In December 2002, the underwent a VA PTSD 
examination for his service-connected PTSD.  A copy of the 
December 2002 examination report has been associated with the 
claims file.  The RO has not had the opportunity to 
readjudicate the issues on appeal with consideration of the 
private and VA treatment reports and the December 2002 VA 
PTSD examination report.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  Further, in Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  Initial 
consideration of these materials by the RO has not been 
waived by either the veteran or his attorney, Alvin D. Wax.  

As the RO has not yet initially considered either the 
aforementioned private and VA treatment reports or the 
December 2002 VA PTSD examination report, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  As such, a remand is required to allow the RO the 
opportunity to review that evidence.  Id. 



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  Then, the RO should readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 30 percent for 
the service-connected PTSD and 
entitlement to restoration of a 40 
percent rating for hypertension, 
currently rated as 10 percent disabling 
since the issuance of the most recent 
Supplemental Statement of the Case on the 
issues on appeal.  If the determination 
of either claim remains adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case and given an appropriate 
period of time in which to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




